USDC IN/ND case 3:15-cv-00548-JVB-JEM document 95 filed 04/19/21 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

LEONARD THOMAS,                                 )
          Plaintiff,                            )
                                                )
       v.                                       )   CAUSE NO.: 3:15-CV-548-JVB-JEM
                                                )
BRAD MAZICK, et al.,                            )
          Defendants.                           )

                                   OPINION AND ORDER

       This matter is before the Court on Corizon Defendants’ Rule 12(b) Motion to Dismiss

Plaintiff’s Third Amended Complaint [DE 62] filed by Defendants Corizon Health, Inc., Barbara

Eichman, M.D., Bradley Mazick, Ph.D., and Nicholas Wardell, MHP (the “Corizon Defendants”)

on November 16, 2020. Plaintiff Leonard Thomas filed a response on December 18, 2020, the

Corizon Defendants filed a reply on January 13, 2021, and Thomas filed a sur-reply with leave of

court on February 9, 2021.

                               PROCEDURAL BACKGROUND

       Thomas initiated this cause of action on November 20, 2015, by filing a pro se Complaint.

At the same time, he requested appointment of counsel, which was denied. The Court struck

Thomas’s first three complaints, all filed pro se, because they brought unrelated claims. The case

was dismissed as abandoned in 2017. Thomas successfully appealed, and, on remand, counsel was

appointed.

       This case is currently proceeding on Thomas’s three-count Third Amended Complaint,

which he filed through counsel on October 6, 2020. In Count One, Thomas alleges an Eighth

Amendment violation due to Corizon’s deliberate indifference to Thomas’s medical needs, in

Count Two, Thomas alleges state law respondeat superior against Corizon, and in Count Three
USDC IN/ND case 3:15-cv-00548-JVB-JEM document 95 filed 04/19/21 page 2 of 7


Thomas alleges an Eighth Amendment violation by Eichman, Wardell, and Mazick due to

deliberate indifference to Thomas’s medical needs. 1

           In the instant motion, the Corizon Defendants bring two arguments about which the parties

are now in agreement: res judicata, also known as claim preclusion, does not bar Thomas’s claims,

see (Reply 7, ECF No. 82), and Thomas does not bring claims based on the care he received at the

Pendleton Correctional Facility in 2014, see (Resp. 5, ECF No. 78). Claims regarding the care at

Pendleton were the subject of another lawsuit Thomas brought in the Southern District of Indiana

case Thomas v. Levine, Case No. 2:15-cv-399.

           Remaining before the Court for decision are the Corizon Defendant’s assertions that, by

operation of issue preclusion, Thomas has not exhausted his administrative remedies and that

Thomas’s claims against Corizon Health violate the statute of limitations.

                                                    ANALYSIS

             A.      Issue Preclusion Regarding Exhaustion of Administrative Remedies

           When a person who is incarcerated seeks to bring a lawsuit, 42 U.S.C. § 1997e(a) directs

that “[n]o action shall be brought with respect to prison conditions . . . until such administrative

remedies as are available are exhausted.” Failure to exhaust administrative remedies is an

affirmative defense, so the Corizon Defendants bear the burden of proof. Hernandez v. Dart, 814

F.3d 836, 840 (7th Cir. 2016).

           The Corizon Defendants assert that the issue of Thomas’s exhaustion of administrative

remedies was decided in Levine and that issue preclusion applies here to prevent Thomas from

withstanding dismissal for failure to exhaust administrative remedies.

           Issue preclusion applies based on a prior federal judgment when “(1) the issue
           sought to be precluded [was] the same as that involved in the prior litigation, (2) the
           issue [was] actually litigated, (3) the determination of the issue [was] essential to

1
    Count Three is also brought against other Defendants, who have not moved to dismiss the Third Amended Complaint.

                                                          2
USDC IN/ND case 3:15-cv-00548-JVB-JEM document 95 filed 04/19/21 page 3 of 7


           the final judgment, and (4) the party against whom estoppel is invoked [was] fully
           represented in the prior action.”

Oneida Nation v. Vill. of Hobart, 968 F.3d 664, 686 (7th Cir. 2020), reh’g denied (Sept. 18, 2020)

(quoting In re Calvert, 913 F.3d 697, 701 (7th Cir. 2019)) (alterations in original).

           Thomas contends that the issue in the Levine litigation is unidentical to the one presented

in the instant litigation. Specifically, Thomas asserts that the question resolved in Levine was

whether he exhausted his administrative remedies for claims concerning medication prescribed to

him at the Pendleton Correctional Facility before March 2014 and the pending claims here concern

medical care regarding housing conditions at the Westville Correctional Facility Control Unit after

March 2014.

           In briefing a motion for summary judgment in Levine, the defendants in that case (which

included Defendants Eichman and Wardell, who are also sued in the instant litigation) described

Plaintiff’s case as based on allegations that “from December 2013 through May 2015, Defendants

denied him depression and anti-psychotic medications for his mental health complaints.” (Sur-

reply Ex. A at 3, ECF No. 92-1). 2 The defendants moved for summary judgment, arguing that the

“undisputed evidence establishes that Plaintiff failed to timely and properly exhaust the issue of

whether he was inappropriately denied medications from 2013 through 2015.” Id at 5. The Levine

court stated, “Mr. Thomas alleges that between December 2013 through June 5, 2015, Defendants

denied him anti-psychotic medications and other mental health care while he was an inmate at the

Pendleton Correctional Facility.” (Resp. Ex. B at 2, ECF No. 78-2). The court further noted that

“[d]uring all times relevant to his complaint, Mr. Thomas was an inmate incarcerated with the

[Indiana Department of Corrections] at Pendleton Correctional Facility.” Id. at 4.



2
    The Court uses the page numbers assigned by the Northern District of Indiana CM/ECF system.


                                                         3
USDC IN/ND case 3:15-cv-00548-JVB-JEM document 95 filed 04/19/21 page 4 of 7


        Under the circumstances, the Court is not convinced that the issue is the same. Both the

court and the defendants in Levine specifically indicated that the claims in Levine were connected

to Thomas’s time at the Pendleton Correctional Facility. The issue before the Court in the instant

litigation is Thomas’s treatment at the Westville Correctional Facility. The question is not whether

evidence submitted to the Levine court would show a failure to exhaust regarding Thomas’s claims

here. The question is whether the Levine court has already decided the issue. It has not, so issue

preclusion does not apply. 3

                                       B.       Statute of Limitations

        Next, the Corizon Defendants argue that Thomas’s claims against Corizon Health are

barred by a two-year statute of limitations because Corizon Health was not named as a defendant

until October 2020 and the allegations concern matters occurring in 2014 and 2015. Because the

argument that the applicable statute of limitations is violated is an affirmative defense, the Corizon

Defendants bear the burden of showing that the defense applies. Gildon v. Bowen, 384 F.3d 883,

886 (7th Cir. 2004); see also Fed. R. Civ. P. 8(c)(1). If the Corizon Defendants meet their burden,

however, it is Thomas’s burden to show that an exception to the statute of limitations applies.

Obiefuna v. Hypotec, Inc., 451 F. Supp. 3d 928, 942 (S.D. Ind. 2020); see also Knox v. Cook Cnty.

Sheriff’s Police Dep’t, 866 F.2d 905, 907 (7th Cir. 1988).

        As the Corizon Defendants state, the applicable statute of limitations period is two years.

Richards, 696 F.3d at 637. Corizon Health was first named as a defendant in 2020, which is over

two years from the alleged events giving rise to Thomas’s claims, so the Corizon Defendants have

met their burden regarding the statute of limitations. Thomas contends that exceptions to the statute

of limitations apply, specifically, that the claims relate back to the original complaint, which was


3
 Even if the Levine court had decided the issue, it would not have been essential to the judgment because there were
no claims concerning Thomas’s treatment at Westville Correctional Facility.

                                                         4
USDC IN/ND case 3:15-cv-00548-JVB-JEM document 95 filed 04/19/21 page 5 of 7


filed within the limitations period, and that time should be tolled because he is not at fault for the

delay in naming Corizon Health.

       When amendments to a pleading name a new party, the amended pleading relates back to

the date the original pleading was filed if “the amendment asserts a claim or defense that arose out

of the conduct, transaction, or occurrence set out—or attempted to be set out—in the original

pleading” and if

       within the period provided by Rule 4(m) for serving the summons and complaint,
       the party to be brought in by amendment: (i) received such notice of the action that
       it will not be prejudiced in defending on the merits; and (ii) knew or should have
       known that the action would have been brought against it, but for a mistake
       concerning the proper party's identity.

Fed. R. Civ. P. 15(c)(1).

       In his original complaint, Thomas attempted to allege that he was placed in the wrong type

of housing and denied adequate medical treatment of his mental health while at the Westville

Correctional Facility. This is the same conduct that gives rise to Thomas’s claims against Corizon

Health in the Third Amended Complaint. This aspect of the relation back doctrine is satisfied, so

the Court progresses to consider the notice aspect of the doctrine.

       A defendant must receive notice that it is being sued within the period for service of process

prescribed by Federal Rule of Civil Procedure 4(m); extensions made to that deadline for good

cause also extend the notice period for the relation back doctrine. Keller v. United States, 444 F.

App’x. 909, 911 (7th Cir. 2011); Fed. R. Civ. P. 15(c). That is, Thomas has satisfied the notice

requirement if the government received notice within 120 days of his timely filed original

complaint plus any extensions granted for good cause. Keller, 444 F. App’x at 912.

       Pursuant to the Prison Litigation Reform Act (PLRA), the Court has the duty to screen

Thomas’s complaints, and the screening is to occur before any defendants are served. McNutt v.

Savagain, 715 F. App’x 573, 573-74 (7th Cir. 2018); 28 U.S.C. §§ 1915(e)(2), 1915A.
                                                  5
USDC IN/ND case 3:15-cv-00548-JVB-JEM document 95 filed 04/19/21 page 6 of 7


Accordingly, no complaint Thomas filed would be served unless it passed screening. Thomas’s

first three complaints went unserved because they were stricken during the screening process. The

Third Amended Complaint, which added Corizon Health as a defendant, was the first pleading to

be served. Due to the PLRA, Thomas was powerless to serve any of his complaints until the Court

authorized it.

       Furthermore, the Seventh Circuit Court of Appeals determined that counsel should have

been appointed to Thomas. The delay attributable to screening and the delay in appointing counsel

to Thomas were outside of Thomas’s control and constitute good cause for extending the Rule

4(m) deadline. See Stewart v. Special Adm’r of Estate of Mesrobian, 559 F. App’x 543, 547 (7th

Cir. 2014). “[A]llowing an amendment normally constitutes a finding of good cause for an

extension of the period to serve new defendants under Rule 4(m).” Keller, 444 F. App’x at 913.

Thomas diligently tried twice on his own to amend his pro se complaint and raised the statute of

limitations issue in one of his multiple requests to the Court for appointed counsel, see (ECF Nos.

7, 11, 17), so the Court finds that there is good cause to extend the Rule 4(m) deadline to cover the

pendency of the screening of Thomas’s complaints and the time from when Thomas requested

counsel until counsel was appointed. See Keller, 444 F. App’x at 912-13.

       Thus, Corizon Health received notice of the lawsuit and notice that claims were filed

against it in the lawsuit within the Rule 4(m) period. The Third Amended Complaint relates back

to the original complaint and the statute of limitations is not violated. Accordingly, the Court need

not address Thomas’s equitable tolling argument.

                                         CONCLUSION

       Based on the foregoing, the Court hereby DENIES the Corizon Defendants’ Rule 12(b)

Motion to Dismiss Plaintiff’s Third Amended Complaint [DE 62].



                                                 6
USDC IN/ND case 3:15-cv-00548-JVB-JEM document 95 filed 04/19/21 page 7 of 7


       The Court CLARIFIES that Plaintiff has not brought any claim in this lawsuit based on

the medical care he received at the Pendleton Correctional Facility.

       SO ORDERED on April 19, 2021.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                7
